EXHIBIT 10.134

PROMISSORY NOTE
 
$70,000,000.00
New York, New York

September 9, 2010
 
FOR VALUE RECEIVED, SDQ FEE, LLC, a Delaware limited liability company, as
maker, having its principal place of business at c/o Glimcher Properties Limited
Partnership, 180 East Broad Street, 21st Floor, Columbus, Ohio 43215
(“Borrower”), hereby unconditionally promises to pay to the order of GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, as lender, having an
address at 60 Wall Street, 10th Floor, New York, New York 10005 (“Lender”), or
at such other place as the holder hereof may from time to time designate in
writing, the principal sum of SEVENTY MILLION AND NO/100 DOLLARS
($70,000,000.00), or so much thereof as is advanced pursuant to that certain
Loan Agreement dated the date hereof between Borrower and Lender (as the same
may be amended, modified, supplemented, replaced or otherwise modified from time
to time, the “Loan Agreement”), in lawful money of the United States of America,
with interest thereon to be computed from the date of this Promissory Note (this
“Note”) at the Interest Rate (as defined in the Loan Agreement), and to be paid
in accordance with the terms of this Note and the Loan Agreement.  All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.
 
ARTICLE 1:  PAYMENT TERMS
 
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note and all other amounts due under the Loan Agreement
and the other Loan Documents from time to time outstanding, at the rates and at
the times specified in the Loan Agreement, and the outstanding balance of the
principal sum of this Note and all accrued and unpaid interest thereon and all
other amounts due under the Loan Agreement and the other Loan Documents shall be
due and payable on the Maturity Date.
 
ARTICLE 2:  DEFAULT AND ACCELERATION
 
The Debt shall without notice become immediately due and payable at the option
of Lender upon the happening of any Event of Default subject to the terms of the
Loan Agreement and the other Loan Documents.
 
ARTICLE 3:  LOAN DOCUMENTS
 
This Note is secured by the Security Instrument and the other Loan
Documents.  All of the terms, covenants and conditions contained in the Loan
Agreement, the Security Instrument and the other Loan Documents are hereby made
part of this Note to the same extent and with the same force as if they were
fully set forth herein.  In the event of a conflict or inconsistency between the
terms of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE 4:  SAVINGS CLAUSE
 
Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
to constitute interest, the interest contracted for, charged or received by
Lender shall never exceed the Maximum Legal Rate, (b) in calculating whether any
interest exceeds the Maximum Legal Rate, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Borrower to Lender, and (c) if through any contingency or event,
Lender receives or is deemed to receive interest in excess of the Maximum Legal
Rate, any such excess shall be deemed to have been applied toward the payment of
the principal of any and all then outstanding indebtedness of Borrower to
Lender, or if there is no such indebtedness, shall immediately be returned to
Borrower.
 
ARTICLE 5:  NO ORAL CHANGE
 
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.
 
ARTICLE 6:  WAIVERS
 
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby jointly and severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind.  No release of any security for the Debt or extension of
time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender and any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents.  No notice to or demand on Borrower shall be deemed to
be a waiver of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents.  If Borrower is a partnership or
limited liability company, the agreements herein contained shall remain in force
and be applicable, notwithstanding any changes in the individuals or entities
comprising the partnership or limited liability company.  (Nothing in the
foregoing two sentences shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
limited liability company or corporation which may be set forth in the Loan
Agreement, the Security Instrument or any other Loan Document.)
 
ARTICLE 7:  TRANSFER
 
Subject to the terms of the Loan Agreement, upon the transfer of this Note by
Lender, Borrower hereby waiving notice of any such transfer, Lender may deliver
all the collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter; but Lender shall
retain all rights hereby given to it with respect to any liabilities and the
collateral not so transferred.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 8:  EXCULPATION
 
The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
 
ARTICLE 9:  GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS
 
(A) THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS NOTE AND
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
 
(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS NOTE MAY, AT LENDER’S OPTION, BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT:
 
NATIONAL REGISTERED AGENTS, INC.
875 AVENUE OF THE AMERICAS, SUITE 501
NEW YORK, NY 10001


 
3

--------------------------------------------------------------------------------

 
 
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.


ARTICLE 10:  WAIVER OF JURY TRIAL
 
BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS NOTE, THE
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.


 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 11:  SUCCESSORS AND ASSIGNS
 
This Note shall be binding upon, and shall inure to the benefit of, Borrower and
Lender and their respective successors and permitted assigns.  Lender shall have
the right to assign or transfer its rights under this Note in connection with
any assignment of the Loan and the Loan Documents.  Any assignee or transferee
of Lender shall be entitled to all the benefits afforded to Lender under this
Note.  Borrower shall not have the right to assign or transfer its rights or
obligations under this Note without the prior written consent of Lender, as
provided in the Loan Agreement, and any attempted assignment without such
consent shall be null and void.
 
ARTICLE 12:  NOTICES
 
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
 
 

 
BORROWER:
         
SDQ FEE, LLC,
a Delaware limited liability company
           
By:
SDQ Fee Holdings, LLC,
a Delaware limited liability company,
its sole equity member
              By: Glimcher Properties Limited Partnership,
a Delaware limited partnership,
its sole member
                  By: Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner
                      By: /s/ Mark E. Yale            
Name: Mark E. Yale
Title: Executive Vice President, Chief
Financial Officer and Treasurer
 

 
 
 